Citation Nr: 0321771	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  98-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a higher initial rating in excess of 0 
percent for residuals of a postoperative fracture of the left 
little finger, during the period prior to August 26, 2002.

2.  Entitlement to a higher initial rating in excess of 10 
percent for residuals of a postoperative fracture of the left 
little finger, during the period from August 26, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The veteran served on active duty from March 1965 to May 
1969, and from February 1974 to May 1997, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 decision by the RO in Winston-
Salem, North Carolina which, in pertinent part, granted 
service connection and a noncompensable rating for residuals 
of a postoperative fracture of the left little finger; the 
veteran appealed for a higher rating.  

In a June 2003 rating decision, the RO granted a 10 percent 
rating for residuals of a postoperative fracture of the left 
little finger, effective August 26, 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Continuously since the effective date of service 
connection, the veteran's residuals of a postoperative 
fracture of the left little finger have been manifested by 
limitation of motion and complaints of pain, with no 
ankylosis.

3.  The RO assigned a 10 percent rating for residuals of a 
postoperative fracture of the left little finger, effective 
August 26, 2002.

CONCLUSION OF LAW

1.  The criteria for a rating in excess of 0 percent for 
residuals of a postoperative fracture of the left little 
finger have not been met for the period prior to August 26, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a postoperative fracture of the left little 
finger have not been met for the period from August 26, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2002 and as revised August 26, 2002), Diagnostic 
Code 5230 (as effective August 26, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial January 1998 rating decision, in 
the October 1998 statement of the case, in supplemental 
statements of the case dated in March 2001, March 2002, 
November 2002 and June 2003, in a Board decision dated in 
June 2003, and in letters dated in February 2001 and June 
2003 have provided the veteran with sufficient information 
regarding the applicable rules.  These documents are 
incorporated by reference.  The veteran and his 
representative have submitted written arguments.  The 
letters, the statement of the case, and the supplemental 
statements of the case provided notice to the veteran of what 
was revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran served on active duty from March 1965 to May 
1969, and from February 1974 to May 1997, when he retired.  A 
review of his service medical records shows that in February 
1980, the veteran was treated for a comminuted fracture of 
the left fifth (little) finger.  Manipulation and reduction 
were carried out satisfactorily, and the finger was 
immobilized.  A few days later, he was referred for an open 
reduction.  An August 1980 X-ray study of the left fifth 
finger showed an old fracture of the middle phalanx of the 
left fifth finger.

During an August 1997 VA general medical examination, the 
veteran gave a history of a fracture of the left fifth 
finger.  He complained of pain in both hands.  On examination 
of the left fifth finger, there was limited motion in the 
proximal interphalangeal (PIP) joint and distal 
interphalangeal (DIP) joint.  Alignment otherwise appeared 
within normal limits.  The pertinent diagnosis was status 
post fracture of the fifth finger of the left hand with 
limited motion of the proximal and distal interphalangeal 
joints.  An August 1997 X-ray study of the left fifth finger 
showed an old healed fracture of the middle phalanx of the 
fifth digit.  No destructive changes were seen, and no other 
abnormalities were noted.

In a January 1998 decision, the RO granted service connection 
and a noncompensable rating for residuals of a postoperative 
fracture of the left little finger.

In his March 1998 notice of disagreement, the veteran said he 
had a loss of motion of the left ring and little fingers, and 
had a diminished grip of the left hand.  He stated that he 
was left-hand dominant.  He reiterated his assertions in his 
October 1998 substantive appeal  (VA Form 9), and contended 
that he had loss of use of his left hand due to his service-
connected disability of the left fifth finger.

During a February 1999 VA fee-basis examination, the veteran 
complained of a poor grip in the fifth finger on the left 
side, and sometimes had difficulty holding tubes because of a 
poor grip.  The examiner noted that the veteran was left-
handed.  On examination, the veteran could make a fist with 
his left hand but could not touch his palm with his fifth 
finger.  There was a .5-centimeter distance between the fifth 
fingertip and the palm.  He could tie his shoelaces, button, 
and pick up pieces of paper and could do these activities 
with slight difficulty.  Range of motion of the left fifth 
finger was as follows:  25 degrees of flexion of the DIP 
joint, and 50 degrees of flexion of the PIP joint.  There was 
no joint swelling, tenderness, or redness.  An X-ray study of 
the left hand showed no acute change but revealed status post 
fracture of the "left finger".  There was a well-healed 
fracture line.  The pertinent diagnosis was status post 
fracture of the left little finger, now with impaired grip 
and intermittent pain.

In an undated letter, the veteran said that his left little 
finger bends at the first joint and is stiff to the end.  He 
asserted that he had greatly diminished grip in his left 
hand, and that it was painful to grip with his left hand.

In June 2003, the Board remanded the claim to the RO, 
primarily for the RO to consider the revised rating criteria 
pertaining to finger disabilities.

In a June 2003 rating decision, the RO granted a 10 percent 
rating for residuals of a postoperative fracture of the left 
little finger, effective August 26, 2002.  In a June 2003 
supplemental statement of the case, the RO indicated that a 
10 percent rating was being assigned under the new Diagnostic 
Code 5230, which provides for a 10 percent rating.

Analysis

The veteran contends that his service-connected residuals of 
a postoperative fracture of the left little finger are more 
disabling than currently evaluated.  The RO has rated this 
disability as 0 percent disabling from June 1, 1997, and as 
10 percent disabling from August 26, 2002.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The rating schedule criteria for evaluating finger 
disabilities changed during the pendency of the appeal.  
Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version most favorable to the appellant will apply.  Karnas, 
supra.  Here, either the old or new rating criteria may 
apply, whichever are most favorable to the veteran, although 
the new rating criteria are only applicable since their 
effective date.  VAOPGCPREC 3-2000.

The veteran's service-connected residuals of a postoperative 
fracture of the left little finger were initially evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002) 
(effective prior to August 26, 2002).  Such provides for a 0 
percent rating for ankylosis of the ring or little finger.  
Extremely unfavorable ankylosis is rated as amputation.

On August 26, 2002 the rating criteria for finger 
disabilities were revised.  Under the revised criteria, 
Diagnostic Code 5227 provides that a 0 percent rating is 
warranted for favorable or unfavorable ankylosis of the ring 
or little finger.  A note provides that the rater should also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.

The revised rating criteria pertaining to finger disabilities 
now include new Diagnostic Code 5230, pertaining to 
limitation of motion of the ring or little finger.  Any 
limitation of motion of the ring or little finger is rated 0 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(as revised August 26, 2002).  The RO has assigned a 10 
percent rating for residuals of a postoperative fracture of 
the left little finger, effective August 26, 2002, based on 
its conclusion that this code provides for a 10 percent 
schedular rating.  This conclusion is simply incorrect.

The medical evidence during the pendency of this appeal 
demonstrates that the veteran has limitation of motion of the 
left little finger, but does not have ankylosis of this 
finger.  X-ray studies reflect that there is an old healed 
fracture of the middle phalanx of the fifth digit.  At a 
February 1999 VA examination, the examiner diagnosed status 
post fracture of the left little finger, now with impaired 
grip and intermittent pain.

During the period prior to August 26, 2002, a rating higher 
than 0 percent is not warranted under the old rating criteria 
of Diagnostic Code 5227, as this code provides for no higher 
than a 0 percent rating.  A higher rating is not warranted 
under any other code.

During the period since August 26, 2002, a rating higher than 
0 percent is not warranted under the new criteria of 
Diagnostic Code 5230, as this code provides for no higher 
than a 0 percent rating.  A rating higher than 0 percent is 
also not warranted under the old or new version of Diagnostic 
Code 5227 as the medical evidence does not demonstrate that 
the veteran has ankylosis of the left little finger.  The 
Board concludes that a rating higher than 0 percent for 
residuals of a postoperative fracture of the left little 
finger is not warranted under either the new or old rating 
criteria, but will not disturb the RO's assignment of a 10 
percent rating for this disability.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether 
"staged ratings" (i.e., difference percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
noted above, the Board finds that no more than a 0 percent 
rating is warranted during the entire pendency of the appeal, 
but will not disturb the RO's assignment of staged ratings, 
with a 10 percent rating since August 26, 2002.  The 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 0 percent for residuals of a 
postoperative fracture of the left little finger during the 
period prior to August 26, 2002, and against the claim for a 
rating in excess of 10 percent for this disability during the 
period since August 26, 2002.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2002).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).

ORDER
 
A rating in excess of 0 percent for residuals of a 
postoperative fracture of the left little finger is denied 
for the period prior to August 26, 2002.

A rating in excess of 10 percent for residuals of a 
postoperative fracture of the left little finger is denied 
for the period from August 26, 2002.


	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

